



ATWOOD OCEANICS
BENEFIT EQUALIZATION PLAN
(Amended and Restated Effective as of January 1, 2013)



    

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
ARTICLE 1 DEFINITIONS
4
1.1
Account
4
1.2
Active Member
5
1.3
Adjusted Beginning Balance
5
1.4
Allocation Date
5
1.5
Allocation Period
5
1.6
Beneficiary
5
1.7
Board
5
1.8
Change in Control
5
1.9
Code
6
1.10
Code Limitation
6
1.11
Committee
7
1.12
Compensation
7
1.13
Deferral Agreement
7
1.14
Deferral Agreement Effective Date
7
1.15
Disability
7
1.16
Elective Deferral
7
1.17
Elective Deferral Account
7
1.18
Eligible Class
7
1.19
Employee
7
1.20
Employer
7
1.21
Employer Matching Account
7
1.22
Employer Matching Allocation Date
7
1.23
Employer Matching Credit
7
1.24
ERISA
8
1.25
Investment Fund
8
1.26
Investment Gain or Loss
8
1.27
Member
8
1.28
Plan
8
1.29
Plan Document
8
1.30
Plan Year
8
1.31
President
8
1.32
Prior Plan
8
1.33
Prior Plan Contributions
8
1.34
Qualified Domestic Relations Order
8
1.35
Retirement
8
1.36
Retirement Eligibility Date
8
1.37
Regulation
8
1.38
Retirement Plan
8
1.39
Separation
9


1

--------------------------------------------------------------------------------



1.40
Sponsor
9
1.41
Unforeseeable Emergency
9
1.42
Valuation Date
9
1.43
Valuation Period
9
1.44
Years of Service
9
 


 
ARTICLE 2 PARTICIPATION
9
2.1
Designation of Active Members by President
9
2.2
Commencement of Participation
9
2.3
Cessation of Participation
10
2.4
Recommencement of Participation by Former Members
10
2.5
Frozen Accounts
10
 


 
ARTICLE 3 PARTICIPANT DEFERRALS AND EMPLOYER MATCHING ALLOCATIONS
10
3.1
Deferral Agreements
10
3.2
Elective Deferrals
11
3.3
Employer Matching Credits
11
 
 
 
ARTICLE 4 ALLOCATIONS AND VESTING
11
4.1
Information Statements from Employer
11
4.2
Allocation of Elective Deferrals
11
4.3
Allocation of Employer Matching Credit
11
4.4
Member Direction of Investments
11
4.5
Allocation of Investment Gain or Loss
12
4.6
Effective Date of Allocations and Adjustments
12
4.7
No Vesting Unless Otherwise Prescribed
12
 


 
ARTICLE 5 BENEFITS AND EVENTS ENTITLING PARTICIPANTS TO DISTRIBUTION OF BENEFITS
12
5.1
Benefit upon Separation
12
5.2
Benefit upon Change in Control
13
5.3
Time for Determining Account Balances
13
5.4
Accounting for Distributions
13
5.5
Receipt of Domestic Relations Order
13
5.6
Withdrawal for Unforeseeable Emergency
13
 
 
 
ARTICLE 6 DISTRIBUTION OF BENEFITS
13
6.1
Distribution Methods Available
13
6.2
Elections Regarding Form of Distribution
14
6.3
Prior Plan Contributions
15
6.4
Qualified Domestic Relations Orders
15
6.5
Distributions to Disabled Members
15
6.6
Designation of Beneficiary
15
6.7
No Duplication of Benefits
15
6.8
Missing Distributees
15


2

--------------------------------------------------------------------------------



6.9
Claims Procedure
16
6.10
Claims Appeal Procedure
16
6.11
Member’s Right to Arbitration
16
6.12
Limitations
17
 


 
ARTICLE 7 COMMITTEE
17
7.1
Appointment, Term, Resignation, and Removal
17
7.2
Powers
17
7.3
Organization
18
7.4
Quorum and Majority Action
18
7.5
Signatures
18
7.6
Disqualification of Committee Members
18
7.7
Disclosure to Members
18
7.8
Standard of Performance
18
7.9
Liability of Committee
18
7.10
Indemnification of Committee Members
19
7.11
Bonding
19
7.12
Compensation
19
7.13
Persons serving in Dual Fiduciary Roles
19
7.14
Administrator
19
7.15
Standard of Judicial Review of Committee Actions
19
 
 
 
ARTICLE 8 ADOPTION OF PLAN BY OTHER EMPLOYERS
19
8.1
Adoption Procedure
19
8.2
No Joint Venture Implied
20
 
 
 
ARTICLE 9 AMENDMENT AND TERMINATION
20
9.1
Sponsor’s Right to Amend
20
9.2
Limitations on Right to Amend
20
9.3
Retroactive Amendments to Meet Labor or Tax Requirements
20
9.4
Sponsor’s Right to Terminate
20
 
 
 
ARTICLE 10 MISCELLANEOUS
21
10.1
Establishment of Trust Fund not Required
21
10.2
Plan Does Not Constitute an Employment Contract
21
10.3
Spendthrift Clause
21
10.4
Form of Elections
22
10.5
Governing Laws; Parties to Legal Actions
22
10.6
Plan Document Controlling
22
10.7
Severability of Clauses
22
10.8
Cross References
22
10.9
Securities Law Considerations
22
10.10
Taxation
24




3

--------------------------------------------------------------------------------



ATWOOD OCEANICS
BENEFIT EQUALIZATION PLAN
(Amended and Restated Effective as of January 1, 2013)
BACKGROUND AND PURPOSE
A.    Background & Purpose. Effective as of January 1, 2001, the Sponsor
established the Atwood Oceanics Benefit Equalization Plan to provide certain
executive employees with (i) an opportunity to elect to defer a portion of their
compensation and (ii) employer matching contributions to the extent that
employer matching contributions cannot be made for such employees under the
Atwood Oceanics Retirement Plan (the “Retirement Plan”), a plan qualified under
Sections 401(a) and 401(k) of the Internal Revenue Code of 1986, as amended (the
“Code”), due to certain Code limits that apply to Retirement Plan contributions
and benefits.
The Sponsor desires to (i) bifurcate the plan provisions such that effective as
of December 31, 2012, all contributions to and benefits earned under the Atwood
Oceanics Benefit Equalization Plan prior to January 1, 2013, along with the
earnings, gains and losses attributable thereto, will be subject to and paid
from such plan as in effect on December 31, 2012 (the “Prior Plan”), and (ii)
amend and restate the Prior Plan in the form set forth herein (the “Plan”),
effective as of January 1, 2013, to provide designated key management employees
with an opportunity to maximize savings benefits or provide for a regular stream
of income during retirement by (a) continuing to provide certain executive
employees with an opportunity to elect to defer compensation earned for services
provided to an Employer on and after January 1, 2013, and (b) providing
restoration contributions based on their compensation in excess of the limit
under Code Section 401(a)(17), as such limit is adjusted for cost‑of‑living
increases.
B.    Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees. The Plan is
intended to qualify for the exemptions provided under Title I of the Employee
Retirement Income Security Act of 1974, as amended, for plans that are not
tax‑qualified and that are maintained primarily to provide deferred compensation
for a select group of management or highly compensated employees.
ARTICLE 1
DEFINITIONS
The terms defined in this Article shall have the meanings attributed to them
unless the context obviously requires another meaning:
1.1    Account. “Account” shall mean any of the ledger accounts pertaining to a
Member that are maintained by the Committee to reflect the Member’s interest in
the Plan. The Committee shall establish the Accounts specifically described in
the Plan and any additional Accounts that the Committee considers to be
necessary in order to reflect the entire interest of the Member in the Plan.
Each of the Accounts shall reflect any Elective Deferrals, Employer Matching
Credits, and Investment Gain or Loss allocable to the Account. Separate
sub‑accounts attributable to Prior Plan

4

--------------------------------------------------------------------------------



Contributions, if any, and the earnings, gains and losses attributable thereto,
will be maintained within a Member’s or Beneficiary’s Account, as applicable.
1.2    Active Member. “Active Member” shall mean an individual designated as
such by the President.
1.3    Adjusted Beginning Balance. “Adjusted Beginning Balance” shall mean the
balance of an Account as of the last Valuation Date preceding the current
Valuation Period, reduced by the amount of any distributions allocable to that
Account made during the current Valuation Period.
1.4    Allocation Date. “Allocation Date” shall mean the day specified by the
Committee for the allocation of amounts to the Members’ Elective Deferral
Accounts, which shall occur no less frequently than once a month.
1.5    Allocation Period. “Allocation Period” shall mean the period beginning on
the day following an Allocation Date (or on the first day of the first Plan
Year, in the case of the first Allocation Period) and ending on the immediately
succeeding Allocation Date.
1.6    Beneficiary. “Beneficiary” shall mean any person(s), trust(s), or other
entity(ies), including the Member’s estate, entitled to receive the benefits
payable hereunder upon the Member’s death.
1.7    Board. “Board” shall mean the Board of Directors of the Sponsor.
1.8    Change in Control. shall mean each of the following:
(i)
the acquisition after January 1, 2013 by any “person” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the combined
voting power of the then outstanding capital stock of the Sponsor entitled to
vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Sponsor,
(ii) any acquisition by the Sponsor, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Sponsor or any
entity controlled by the Sponsor, (iv) any acquisition approved by at least a
majority of the members of the Incumbent Board (as such term is hereinafter
defined) either prior to such acquisition or within five business days after the
Sponsor has notice of such acquisition, provided that, after such acquisition,
such Person does not beneficial own more than 50% of the combined voting power
of the Outstanding Company Voting Securities, or (v) any acquisition by any
Person pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (c) of this Section 1.8;

(ii)
the first day on which individuals who, as of January 1, 2013, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to January 1, 2013 whose election or appointment, or whose
nomination for election by


5

--------------------------------------------------------------------------------



the Sponsor’s shareholders, was approved by at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this definition, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;
(iii)
the consummation of (x) a reorganization, share exchange or merger involving the
Sponsor or (y) a sale of all or substantially all of the assets of the Sponsor
and its subsidiaries taken as a whole (other than by way of reorganization,
share exchange or merger) to any Person other than a subsidiary of the Sponsor
(a transaction referred to in clause (x) or (y) is referred to as a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding shares of common stock of the Sponsor
(the “Outstanding Company Common Stock”) and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding capital stock entitled to vote generally in the election of
directors (or comparable governing persons) of the Sponsor or an entity that, as
a result of such Business Combination, owns, directly or indirectly through one
or more wholly owned subsidiaries, the Sponsor or all or substantially all of
its assets (the “Resulting Entity”; such capital stock is referred to as the
“Outstanding Successor Voting Securities”), (B) no Person (excluding any
employee benefit plan (or related trust) of the Sponsor or the Resulting Entity
and excluding any Person that beneficially owns 20% or more of the combined
voting power of the Outstanding Company Voting Securities prior to such Business
Combination, provided that such Person’s percentage ownership of the combined
voting power of the Outstanding Successor Voting Securities does not increase as
a result of such Business Combination) will beneficially own, directly or
indirectly, 20% or more of the combined voting power of the then Outstanding
Successor Voting Securities, and (C) at least a majority of the members of the
board of directors (or comparable governing body) of the Resulting Entity were
members of the Incumbent Board immediately prior to consummation of such
Business Combination; or

(iv)
the adoption of a plan relating to the complete liquidation or dissolution of
the Sponsor;

provided, however, that an event described in this Section 1.8 shall only
constitute a Change in Control if such transaction or event also constitutes a
“change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5).
1.9    Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
1.10    Code Limitation. “Code Limitation” shall mean a limitation or
restriction set forth in the Retirement Plan that is required to be included in
the Retirement Plan under Section 401(a)(17) of the Code.

6

--------------------------------------------------------------------------------



1.11    Committee. “Committee” shall mean the committee appointed by the
President and Chief Executive Officer of the Sponsor to administer the Plan.
1.12    Compensation. “Compensation” shall mean Considered Compensation as
defined in the Retirement Plan.
1.13    Deferral Agreement. “Deferral Agreement” shall mean an agreement of the
type described in Section 3.1.
1.14    Deferral Agreement Effective Date. “Deferral Agreement Effective Date”
shall mean, except as otherwise provided in this Section, the first day of the
calendar year beginning after the properly completed and executed Deferral
Agreement is received by the Committee. As applicable to an Employee who has
been designated as an Active Member for the first time, “Deferral Agreement
Effective Date” shall mean the date the Deferral Agreement is executed, if the
Deferral Agreement is executed within the thirty-day period immediately
following such designation. The Deferral Agreement shall be effective with
respect to any Compensation earned and payable on or after the Deferral
Agreement Effective Date.
1.15    Disability. “Disability” shall mean a Member’s eligibility for
disability income payments under an Employer’s long term disability insurance
policy or plan for employees as then in effect.
1.16    Elective Deferral. “Elective Deferral” shall mean the Member’s
compensation deferral made pursuant to the provisions of Section 3.2, if any.
1.17    Elective Deferral Account. “Elective Deferral Account” shall mean the
ledger account maintained by the Committee for each Member that reflects the
Elective Deferral made by the Member and any Investment Gain or Loss
attributable to such deferral.
1.18    Eligible Class. “Eligible Class” shall mean, with respect to a Plan
Year, all Employees who receive compensation from an Employer in excess of Code
Limitation.
1.19    Employee. “Employee” shall mean an individual who is reflected as a
common law employee of the Employer in the records of the Employer.
1.20    Employer. “Employer” shall mean the Sponsor and any other business
organization that has adopted the Plan, as the case may be.
1.21    Employer Matching Account. “Employer Matching Account” shall mean the
ledger account maintained by the Committee for each Member that reflects any
portion of the Employer Matching Credits allocated to the Member and any
Investment Gain or Loss attributable to such credits.
1.22    Employer Matching Allocation Date. “Employer Matching Allocation Date”
shall mean (i) with respect to an Active Member, December 31 of the applicable
Plan Year, and (ii) with respect to a Member incurring a Separation due to
death, Disability or Retirement, the date of Separation.
1.23    Employer Matching Credit. “Employer Matching Credit” shall mean the
credit made pursuant to the provisions of Section 3.4, if any.

7

--------------------------------------------------------------------------------



1.24    ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
1.25    Investment Fund. “Investment Fund” shall mean the investment funds
available under the Retirement Plan and/or such other investment funds that may
be selected from time to time by the Committee for purposes of determining the
rate of return on amounts deemed invested pursuant to the terms of the Plan.
1.26    Investment Gain or Loss. “Investment Gain or Loss” shall mean the
increase or decrease in the value of a Member’s Account determined under the
procedures used by the managers of the Investment Funds in which the Member’s
Account is invested.
1.27    Member. “Member” shall mean a person who qualifies as such under the
provisions of Article 2.
1.28    Plan. “Plan” shall mean the Atwood Oceanics, Inc. Benefit Equalization
Plan, as amended and restated effective January 1, 2013.
1.29    Plan Document. “Plan Document” shall mean this agreement, as amended
from time to time.
1.30    Plan Year. “Plan Year” shall mean the 12-consecutive-month annual
accounting period of the Plan, which shall end on the last day of December of
each calendar year.
1.31    President. “President” shall mean the President of the Sponsor.
1.32    Prior Plan. “Prior Plan” shall mean the Atwood Oceanics Benefit
Equalization Plan, as in effect immediately prior to January 1, 2013.
1.33    Prior Plan Contributions. “Prior Plan Contributions” shall mean amounts
contributed to the Prior Plan by individuals or an Employer for services
provided to an Employer prior to January 1, 2013.
1.34    Qualified Domestic Relations Order. “Qualified Domestic Relations Order”
shall mean any order determined by the Committee to be a qualified domestic
relations order within the meaning of Section 414(p) of the Code.
1.35    Retirement. “Retirement” shall mean, with respect to a Member, such
Member’s Separation on or after his or her Retirement Eligibility Date for any
reason other than Disability or death.
1.36    Retirement Eligibility Date. “Retirement Eligibility Date” shall mean
the date a Member has attained age sixty‑two.
1.37    Regulation. “Regulation” shall mean the Internal Revenue Service
regulation specified, as it may be changed from time to time.
1.38    Retirement Plan. “Retirement Plan” shall mean the Atwood Oceanics
Retirement Plan, as amended from time to time, or any replacement or successor
plan adopted by the Sponsor. Any reference to a specific provision of the
Retirement Plan shall be deemed to include a reference to

8

--------------------------------------------------------------------------------



the corresponding provision of any amended, replacement, or successor Retirement
Plan.
1.39    Separation. “Separation” shall mean a “separation from service” within
the meaning of Code Section 409A(a)(2)(A)(i) and Treasury Regulation
§ 1.409A‑1(h) (or any successor regulations or guidance thereto), including
separation due to death.
1.40    Sponsor. “Sponsor” shall mean Atwood Oceanics, Inc., a Texas
corporation, or any other business organization that assumes the primary
responsibility for maintaining the Plan with the consent of the last preceding
Sponsor.
1.41    Unforeseeable Emergency. “Unforeseeable Emergency” shall mean a severe
financial hardship to the Member resulting from a sudden and unexpected illness
or accident of the Member or of a dependent (as defined in Section 152(a) of the
Code) of Member, loss of the Member’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Member. Circumstances which constitute an
unforeseeable emergency will depend upon the facts of each case, but, in any
case, no emergency withdrawal may be made to the extent that such financial
hardship is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Member’s assets, to the
extent that liquidation of such assets would not itself cause severe financial
hardship, or (iii) by cessation of Elective Deferrals. The term “unforeseeable
emergency” does not include the need to send the Member’s child to college or
the desire to purchase a home.
1.42    Valuation Date. “Valuation Date” shall mean the last day of the month
prior to the relevant date or more frequently as determined by the recordkeeper.
1.43    Valuation Period. “Valuation Period” shall mean the period beginning at
the commencement of trading on the day following a Valuation Date (or on the
first day of the first Plan Year, in the case of the first Valuation Period) and
ending at the close of trading on the immediately succeeding Valuation Date.
1.44    Years of Service. “Years of Service” shall mean one Year of Vesting
Service as defined in the Retirement Plan.
ARTICLE 2
PARTICIPATION
2.1    Designation of Active Members by President. The President may designate
from time to time such members of the Eligible Class as he shall from time to
time determine to be Active Members; provided, however, that in order to receive
Employer Matching Credits for a Plan Year, Active Members must satisfy the
Deferral Agreement procedures described in Section 3.1. An Active Member shall
continue as such until the earlier of (i) the date the individual ceases to be a
member of the Eligible Class, or (ii) the date specified by the President as the
date on which the individual shall no longer be an Active Member.
2.2    Commencement of Participation.

9

--------------------------------------------------------------------------------



(a)
Annual Participation. A Member of the Eligible Class shall become an Active
Member on the later of (i) the effective date of the adoption of the Plan by
such individual’s Employer, or (ii) the date on which such individual is first
designated as an Active Member by the President.

(b)
Interim Plan Year Participation. An Employee who (i) first becomes a Member of
the Eligible Class during a Plan Year and (ii) is designated by the President an
Active Member within the thirty‑day period following the date the Employee first
becomes a Member of the Eligible Class shall be eligible to participate in the
Plan for the remainder of such Plan Year, as determined by the President, in his
discretion; provided, however, that such Employee is not otherwise eligible for,
or a participant in, a “plan” which is aggregated with the Plan for purposes of
Code Section 409A and otherwise satisfies the requirements of Treasury
Regulation § 1.409A‑2(a)(7). Such individual shall be eligible to receive
Employer Matching Credits if he satisfies the Deferral Agreement procedures
described in Section 3.1; provided, however, that in all events such procedures
must be satisfied within the thirty‑day period following the date the Employee
first becomes an Active Member. For purposes of this Section 2.2(b), such Active
Member’s Deferral Agreement and Employer Matching Credits shall only apply with
respect to Compensation earned after such designation and election, as
applicable.

2.3    Cessation of Participation. An individual who has become a Member shall
cease to be a Member on the later of (i) the first date on which he or she
ceases to be an Active Member, or (ii) the first date on which no portion of his
or her Accounts remains to be distributed and no amounts remain to be credited
to his or her Accounts.
2.4    Recommencement of Participation by Former Members. A former Member shall
again become a Member on the date, if any, on which such individual is again
designated as an Active Member by the President.
2.5    Frozen Accounts. A Member’s Accounts shall be frozen as of the date that
he or she is no longer an Active Member. A Member whose Accounts have been
frozen shall not be permitted to make additional deferrals under the Plan, nor
shall his or her Accounts share in the allocation of any Employer Matching
Credits which are allocated to Members’ Accounts as of a date on or after the
date as of which his or her Account is frozen. Such a Member’s Accounts,
however, shall continue to share in any Investment Gain or Loss of the Plan
during the period of time that his or her Accounts are frozen. The Accounts of
such a Member shall be unfrozen immediately upon his or her redesignation as an
Active Member, and he or she shall thereupon participate in the Plan in
accordance with the terms thereof.
ARTICLE 3
PARTICIPANT DEFERRALS AND EMPLOYER MATCHING ALLOCATIONS
3.1    Deferral Agreements. А Deferral Agreement shall be an agreement in a form
satisfactory to the Committee to prospectively receive one or more items of
compensation from the Employer in a reduced amount and to have the Committee
credit an amount equal to the amount of the reduction to the Member’s Account.
The Deferral Agreement shall specify (i) the amount, if any, of the

10

--------------------------------------------------------------------------------



Member’s Elective Deferral, and (ii) the form of payment of amounts attributable
to the Member’s Accounts for the Plan Year. Any such Deferral Agreement shall be
revocable or irrevocable in accordance with its terms, provided that no
revocation shall be effective prior to the Deferral Agreement Effective Date
that would apply if the revocation were treated as a new Deferral Agreement or
permit payment to the Member of any amount deferred prior to the date of
revocation. A Member shall be entitled to prospectively modify his or her
Deferral Agreement at least once a year. The Committee shall establish and
announce to the Members the rules governing the administration of Elective
Deferrals, including any limitations upon the amount that may be deferred and
the procedures for and any limitations upon a Member’s right to revoke or change
his or her designation. Elective Deferrals may be made by periodic payroll
deductions or by other methods, as determined from time to time by the
Committee.
3.2    Elective Deferrals. Each Active Member may specify in his or her Deferral
Agreement a dollar amount or percentage of his or her Compensation to be
deferred under the Plan as an Elective Deferral. The Committee may require or
permit the Member to make separate specifications for different types of
Compensation. Such deferrals shall commence on the Deferral Agreement Effective
Date.
3.3    Employer Matching Credits. The Employer shall, for each Plan Year that an
Active Member elects to make Elective Deferrals, make an Employer Matching
Credit on behalf of each Active Member in an amount equal to two times the
excess of (i) 5% of the Member’s Compensation over (ii) 5% of the Member’s
Compensation less his or her Elective Deferrals, but not to exceed the Code
Limitation; provided, however, that such Active Member is an Employee as of the
Employer Matching Allocation Date.
ARTICLE 4
ALLOCATIONS AND VESTING
4.1    Information Statements from Employer. As soon as practical after each
Allocation Date, the Employer shall provide the Committee with a schedule
setting forth the names of its Active Members and other Members; the amount of
its Employer Matching Credit for each Active Member; the amount and type of
Elective Deferral(s) of each of its Active Members; and the amount of
Compensation paid to each Active Member. Such schedules shall be conclusive
evidence of such facts.
4.2    Allocation of Elective Deferrals. The Committee shall allocate to each
Member an amount equal to his or her Elective Deferrals for each Allocation
Period.
4.3    Allocation of Employer Matching Credit. The Committee shall separately
allocate the Employer Matching Credit for each Plan Year to the Employer
Matching Account of Active Members by allocating to each such Member an amount
equal to the Employer Matching Credit made on his or her behalf effective as of
the Employer Matching Allocation Date.
4.4    Member Direction of Investments. Each Member shall be permitted to direct
the portion of his or her Accounts to be deemed invested in each Investment
Fund. The deemed investments in each Investment Fund are only for the purposes
of determining the Sponsor’s payment obligation under the Plan. Once the
Committee has selected or changed the selection of Investment Funds, it

11

--------------------------------------------------------------------------------



shall establish rules pertaining to the administration thereof, including but
not limited to rules for making selections effective, establishing the frequency
of permitted changes, the minimum percentage in any Investment Funds, and all
other necessary or appropriate regulations.
4.5    Allocation of Investment Gain or Loss. Each valuation and determination
of Investment Gain or Loss provided for hereunder shall reflect the value of the
Investment Funds in which the Member’s Account is invested separately. The
Committee shall allocate Investment Gain or Loss attributable to each Investment
Fund among the Members’ various Accounts (each type of Account being considered
separately).
4.6    Effective Date of Allocations and Adjustments. The Committee shall credit
to each Member’s Accounts such Member’s Elective Deferrals and Employer Matching
Credits, so that all such amounts shall be entered in the Member’s Accounts as
soon as administratively practicable following the date on which they would have
been paid to the Member or the Retirement Plan, or otherwise been includable in
gross income for federal income tax purposes in the absence of a deferral
election. The Committee shall credit to each Member’s Accounts such Member’s
portion of the adjustments and allocations required by Section 4.6, so that all
such allocations shall become effective and be entered in such Member’s Accounts
as of the Valuation Date with respect to which they are attributable.
4.7    No Vesting Unless Otherwise Prescribed. No allocations, adjustments,
credits, or transfers shall ever vest in any Member any right, title, or
interest in the Plan except at the times and upon the terms and conditions
herein set forth. Notwithstanding the above, the following vesting schedule
shall apply to a Member’s Employer Matching Account:
Years of Service
Vested Interest


Less than 3
0
%
3 or more
100
%



Except as provided in Section 5.2, a Member whose Separation occurs prior to
attainment of three Years of Service shall forfeit all amounts in his or her
Employer Matching Account (and the Investment Gain or Loss attributable
thereto).
ARTICLE 5
BENEFITS AND EVENTS ENTITLING PARTICIPANTS
TO DISTRIBUTION OF BENEFITS
5.1    Benefit upon Separation. A Member who incurs а Separation other than on
account of death shall be entitled to a benefit equal to the total amount
credited to all of his or her Accounts paid six months following the Member’s
Separation in accordance with the distribution method elected in Section 6.1 The
Beneficiary of a Member whose Separation occurs on account of death shall be
entitled to a benefit equal to the total amount credited to all of such Member’s
Accounts paid ninety days after the Member’s death.

12

--------------------------------------------------------------------------------



5.2    Benefit upon Change in Control. Upon a Change in Control, all amounts
credited to a Member’s Employer Matching Account (including any earnings
thereon) shall be fully vested.
5.3    Time for Determining Account Balances. The amount credited to a Member’s
Accounts shall be determined, for purposes of this Article, as of the Valuation
Date.
5.4    Accounting for Distributions. The balance of an Account shall be reduced
as of the first day of the Valuation Period by the amount of any withdrawals,
payments, distributions, or other amounts properly chargeable to such Account
during such Valuation Period.
5.5    Receipt of Domestic Relations Order. The receipt of a judicial decree or
order shall constitute an event permitting distribution under the Plan, provided
that such judicial decree or order would constitute a Qualified Domestic
Relations Order if the requirement that such an order not require a plan to make
distribution to an alternate payee prior to a Members earliest retirement age,
as defined in Section 414(р)(4)(В) of the Code, were disregarded.
5.6    Withdrawal for Unforeseeable Emergency. Any Member may make application
to the Committee to withdraw in a single sum from his or her Elective Deferral
and vested Employer Matching Accounts such amount, and not more than that
amount, as is reasonably needed to satisfy the emergency need. Whether or not a
Member has incurred an Unforeseeable Emergency shall be determined by the
Committee on the basis of all relevant facts available to the Committee and in
accordance with written procedures established by the Committee. Such written
procedures shall specify the requirements for requesting and receiving
distributions on account of Unforeseeable Emergency, including what forms must
be submitted and to whom. The Committee shall uniformly and consistently apply
such written procedures so that all Members in similar circumstances are treated
alike. All determinations regarding Unforeseeable Emergency must be made in
accordance with objective nondiscretionary criteria. Such determinations must
also comply with applicable Department of Treasury regulations and rulings. An
application for a withdrawal made pursuant to this Section must be in writing
and must state the reason or reasons for the need of such Member to make such a
withdrawal. Such application must specify the amount necessary to satisfy the
Member’s Unforeseeable Emergency. The Committee shall be entitled to rely upon
the Member’s representations set forth in his or her application, to the extent
that such reliance is reasonable. A distribution made pursuant to this
Section shall not exceed the amount necessary to meet the Unforeseeable
Emergency of the Member. The amount of an Unforeseeable Emergency withdrawal may
include any amounts necessary to pay any federal, state, or local income taxes
reasonably anticipated to result from the distribution. Applications under this
Section shall be processed as soon as administratively feasible. The Committee
shall direct the Employer when to disburse any funds as an Unforeseeable
Emergency withdrawal.
ARTICLE 6
DISTRIBUTION OF BENEFITS
6.1    Distribution Methods Available. Distributions shall be paid in cash under
either of the following distribution methods:
(a)
a single sum payment; or


13

--------------------------------------------------------------------------------



(b)
a maximum of five annual installments. Each installment after the first shall be
paid on the anniversary of the payment of the first installment. The Member’s
Account from which such installments are payable shall continue to be maintained
and credited with Investment Gain or Loss. The amount of each installment
payment shall be the quotient obtained by dividing the balance of the Account by
the number of installment payments remaining. Such balance shall be determined
by the Committee as of an administratively convenient date that is within ten
days prior to the date on which the installment payment is made. The right to
the series of installment payments shall be treated as a right to a series of
separate payments for purposes of any Regulation issued under Section 409А of
the Code. Notwithstanding an election of installment payments in this
Section 6.1(b), a Member’s Deferral Agreement may specify that annual
installment payments be paid in a lump sum (an “Installment Cash-Out”) if (i) a
Change in Control occurs during the applicable installment period or if the
Member’s Separation occurs within the two‑year period following a Change in
Control, or (ii) the Member’s death occurs during the applicable installment
period.

6.2    Elections Regarding Form of Distribution. Subject to the terms of this
Section 6.2 and except as provided in Section 6.3 regarding an Active Member’s
Prior Plan Contributions (and the Investment Gain or Loss attributable thereto),
each Member shall have the right to elect the form of distribution applicable to
the Member or the Member’s Beneficiary under the Plan.
(a)
Distribution Election. The Member’s Deferral Agreement shall specify a form of
payment available under Section 6.1. The Member shall specify the number of
installment payments (not in excess of five) if the annual installment option is
elected and shall designate if an Installment Cash-Out is elected pursuant to
Section 6.1(b). In each subsequently‑filed Deferral Agreement, the Member shall
make a new election regarding the form of payment of amounts attributable to
Elective Deferrals made under such Deferral Agreement and Employer Matching
Credits (and the Investment Gain or Loss attributable thereto) for the
applicable Plan Year. Amounts contributed to the Plan pursuant to each Deferral
Agreement and Employer Matching Credits (and the Investment Gain or Loss
attributable thereto) will be distributed in accordance with the terms of the
Distribution Election attributable to each Plan Year.

(b)
Failure to Make Valid Distribution Election. A Member who fails to make a valid
and timely election regarding the form of distribution applicable to the Member
or the Member’s Beneficiary with respect to amounts attributable to any Elective
Deferrals and Employer Matching Credits shall be deemed to have made the
following elections with respect to such amounts:

(i)
in the event of the Member’s Separation other than on account of death, payment
shall be made in the form of a lump sum payment six months following the
Member’s Separation;

(ii)
in the event of Separation on account of death, payment shall be made to the
Beneficiary ninety days after the Member’s death; and


14

--------------------------------------------------------------------------------



(iii)
in any event, the distribution shall be made in a single sum payment, except
that amounts attributable to Elective Deferrals made prior to January 1, 2009
shall be paid in five annual installments in the event of the Member’s
Separation other than on account of death.

(c)
Subsequent Changes in Time or Form of Distribution. Each Member shall have the
right from time to time to elect that the time and form of distribution
applicable to the Member or the Member’s Beneficiary under the Plan be changed.
Notwithstanding the immediately preceding sentence, (i) any such election shall
not take effect until 12 months after the date on which the election is made;
and (ii) in the case of an election related to a payment not on account of
death, the payment with respect to which such election is made must be deferred
for a period of not less than five years from the date such payment would
otherwise have been paid.

(d)
Manner of Election. An election available under this Section shall be made by
executing and properly filing with the Committee the Deferral Agreement or other
form or forms approved by the Committee.

6.3    Prior Plan Contributions. An Active Member’s Prior Plan Contributions
(and the Investment Gain or Loss attributable thereto) shall continue to be
subject to the terms and conditions of the Prior Plan as in effect at the time
such amounts were contributed, including, but not limited to, the applicable
Prior Plan distribution timing and form of payment provisions.
6.4    Qualified Domestic Relations Orders. Payment shall be made in accordance
with the provisions of any Qualified Domestic Relations Order.
6.5    Distributions to Disabled Members. If the Committee determines that any
person to whom a payment is due is unable to care for his or her affairs because
of physical or mental disability, it shall have the authority to cause the
payments to be made to the spouse, brother, sister, or other person the
Committee determines to have incurred, or to be expected to incur, expenses for
that person unless a prior claim is made by a qualified guardian or other legal
representative. The Committee shall not be responsible to oversee the
application of those payments. Payments made pursuant to this power shall be a
complete discharge of all liability under the Plan.
6.6    Designation of Beneficiary. Each Member has the right to designate and to
revoke the designation of his or her Beneficiary pursuant to the terms of the
Retirement Plan.
6.7    No Duplication of Benefits. There shall be no duplication of benefits
under the Plan.
6.8    Missing Distributees. The Committee shall make reasonable efforts to
locate any person entitled to a distribution. Such efforts shall include
utilization of the services of the Social Security Administration to attempt to
ascertain the current mailing address of any such person or for the purpose of
forwarding correspondence from the Plan to any such person. If the efforts to
locate a person entitled to a distribution are unsuccessful, the Committee may
instruct the Employer to distribute such benefits into an interest-bearing
federally-insured bank account opened in such person’s name. Such person shall
have an unconditional right to withdraw funds from any such bank account. All
ordinary and reasonable expenses incurred in connection with attempting to

15

--------------------------------------------------------------------------------



locate a person entitled to benefits under the Plan and in establishing an
account for a person who cannot be located shall be deducted from the benefit
payable to such person.
If a person entitled to a distribution cannot be located within one year of the
date any benefits payable under the Plan should be paid or commence to be paid,
the Member’s Account may be forfeited. Notwithstanding the preceding sentence,
if at any time prior to termination of the Plan, the Member or Beneficiary files
а valid claim for the forfeited benefits payable under the Plan, then (a) as
soon as administratively practicable, the forfeited benefits payable to such
former Member or Beneficiary shall be reinstated effective as of the date or
receipt of the claim and (b) as soon as administratively practicable following
the reinstatement of such forfeited benefits, the value of the reinstated
benefits shall be paid pursuant to the provisions of this Article to the Member
or Beneficiary thereof.
In the event of the termination of the Plan, amounts payable to persons who
cannot be located that have not previously been forfeited and reallocated shall
be used to establish a bank account or individual retirement account for such
person.
6.9    Claims Procedure. Submission of a claim for benefits by the Member or
Beneficiary is not a condition to payment of benefits due hereunder. However, if
the Member or Beneficiary believes that benefits have not been properly paid, he
must submit a claim for proper payment to the Committee. Under normal
circumstances, a final decision shall be made as to a claim within 90 days after
receipt of the claim. If the Committee notifies the claimant in writing during
the initial 90-day period, it may extend the period up to 180 days after the
initial receipt of the claim. The written notice must contain the circumstances
necessitating the extension and the anticipated date for the final decision. If
a claim is denied during the claims period, the Committee must notify the
claimant in writing. The denial must include the specific reasons for it, the
Plan provisions upon which the denial is based, and the claims review procedure.
If no action is taken during the claims period, the claim is treated as if it
were denied on the last day of the claims period.
6.10    Claims Appeal Procedure. If a Member’s or Beneficiary’s claim is denied
and he wants a review, he must apply to the Committee in writing. That
application can include any comment or argument the claimant wants to make. The
claimant can either represent himself or herself or appoint a representative,
either of whom has the right to inspect all documents pertaining to the claim
and its denial. The Committee can schedule any meeting with the claimant or his
or her representative that it finds necessary or appropriate to complete its
review. The request for review must be filed within 90 days after the denial. If
it is not, the denial becomes final. If a timely request is made, the Committee
must make its decision, under normal circumstances, within 60 days of the
receipt of the request for review. However, if the Committee notifies the
claimant prior to the expiration of the initial review period, it can extend the
period of review up to 120 days following the initial receipt of the request for
a review. All decisions of the Committee must be in writing and must include the
specific reasons for its action and the Plan provisions on which its decision is
based. If a decision is not given to the claimant within the review period, the
claim is treated as if it were denied on the last day of the review period.
6.11    Member’s Right to Arbitration. If a Member’s claim is not resolved to
his or her satisfaction under the foregoing provisions of this Article, the
Member may elect to have his or her claim decided

16

--------------------------------------------------------------------------------



by binding arbitration under applicable rules of the American Arbitration
Association. The decision in any such arbitration shall be final and binding on
the Sponsor, the Committee, the Member, and all other interested parties.
6.12    Limitations. Benefits under the Plan will be paid only if the Committee
decides in its discretion that a Participant or Beneficiary is entitled to
benefits. Notwithstanding the foregoing or any provision of the Plan or the
Prior Plan to the contrary, a Participant must exhaust all administrative
remedies set forth in this Article VI or otherwise established by the Committee
before bringing any action at law or equity. Any claim based on a denial of a
claim under the Plan or the Prior Plan must be brought no later than the date
which is two years after the date of the final denial of a claim under
Section 6.10. Any claim not brought within such time shall be waived and forever
barred.
ARTICLE 7
COMMITTEE
7.1    Appointment, Term, Resignation, and Removal. The President shall appoint
a Committee to administer the Plan. The members of the Committee shall serve
until their resignation, death, or removal. Any member of the Committee may
resign at any time by giving written notice of such resignation to the
President. Any member of the Committee may be removed by the President, with or
without cause. Vacancies in the Committee arising by resignation, death,
removal, or otherwise shall be filled by such persons as may be appointed by the
President.
7.2    Powers. The Committee shall have exclusive responsibility for the
administration of the Plan, according to the terms and provisions thereof, and
shall have all powers necessary to accomplish such purposes, including, but not
by way of limitation, the right, power, and authority:
(v)
To make rules and regulations for the administration of the Plan which are not
inconsistent with the terms and provisions thereof, provided such rules and
regulations are evidenced in writing;

(vi)
To construe all terms, provisions, conditions, and limitations of the Plan; and
its construction thereof made in good faith and without discrimination in favor
of or against any Member shall be final and conclusive on all persons;

(vii)
To correct any defect, supply any omission, or reconcile any inconsistency which
may appear in the Plan in such manner and to such extent as it shall deem
expedient to carry out the intent of the Sponsor in establishing and maintaining
the Plan, and its judgment in such matters shall be final and conclusive as to
all persons;

(viii)
To select, employ, and compensate from time to time such consultants,
accountants, attorneys, and other agents and employees as the Committee may deem
necessary or advisable for the proper and efficient administration of the Plan;

(ix)
To resolve all questions relating to the eligibility of Employees to become
Members, and to determine the Member’s vested percentage and the amount of
compensation upon which the benefits of each Member shall be calculated;


17

--------------------------------------------------------------------------------



(x)
To resolve all controversies relating to the administration of the Plan,
including but not limited to (a) differences of opinion arising between the
Employer and a Member, and (b) any questions it deems advisable to determine in
order to promote the uniform and nondiscriminatory administration of the Plan;

(xi)
To direct and instruct the Employer in all matters relating to the payment of
Plan benefits and to determine a Member’s entitlement to a benefit should he or
she appeal a denial of his or her claim for a benefit or any portion thereof;
and

(xii)
To delegate such of its clerical and recordation duties under the Plan as it may
deem necessary or advisable for the proper and efficient administration of the
Plan.

7.3    Organization. The Committee shall select from among its members a
chairman, who shall preside at all of its meetings, and shall select a
secretary, without regard as to whether that person is a member of the
Committee, who shall keep the minutes of its proceedings and all records,
documents, and data pertaining to its supervision of the administration of the
Plan.
7.4    Quorum and Majority Action. А majority of the members of the Committee
shall constitute a quorum for the transaction of business, and the vote of a
majority of the members present at any meeting shall decide any question brought
before that meeting. In addition, the Committee may decide any question by a
vote, taken without a meeting, of a majority of its members.
7.5    Signatures. The chairman, the secretary and any one or more of the
members of the Committee to which the Committee has delegated the power, shall
each, severally, have the power to execute any document on behalf of the
Committee, and to execute any certificate or other written evidence of the
action of the Committee.
7.6    Disqualification of Committee Members. A member of the Committee who is
also a Member in the Plan shall not vote or act upon any matter relating solely
to himself or herself, unless he or she is the sole member of the Committee.
7.7    Disclosure to Members. The Committee shall make available to each Member
and Beneficiary for his or her examination such records, documents, and other
data as are required under ERISA, but only at reasonable times during business
hours. No Member or Beneficiary shall have the right to examine any data or
records reflecting the compensation paid to any other Member or Beneficiary, and
the Committee shall be required to make no data or records available other than
those required by ERISA.
7.8    Standard of Performance. The Committee and each of its members shall act
in good faith when carrying out their responsibilities hereunder.
7.9    Liability of Committee. No member of the Committee shall be liable for
any act or omission of any other member of the Committee, any Member, or other
agent appointed by the Committee. No member of the Committee shall be liable for
any act or omission on his or her own part, unless such act or omission is the
result of the Committee member’s gross negligence or willful misconduct. In this
connection, each provision hereof is severable and if any provision is found to
be void as against public policy, it shall not affect the validity of any other
provision hereof.

18

--------------------------------------------------------------------------------



7.10    Indemnification of Committee Members. The Sponsor shall indemnify each
member of the Committee and his or her heirs, successors, and assigns against
all expenses (including, without limitation, taxes of every kind and character,
the costs of investigating and responding to claims, the amount of judgments,
the amount of settlements made with a view to the curtailment of costs of
litigation, attorney’s fees, interest, penalties, and all costs, expenses,
losses, and damages of every kind) incurred by such member, his or her heirs,
successors, or assigns in connection with or arising out of his or her having
served as a member of the Committee.
7.11    Bonding. No member of the Committee shall be required to give bond for
the performance of his or her duties hereunder unless required by a law which
cannot be waived.
7.12    Compensation. The Committee shall serve without compensation for their
services, but shall be reimbursed by the Employers for all expenses properly and
actually incurred in the performance of their duties under the Plan.
7.13    Persons serving in Dual Fiduciary Roles. Any person, group of persons,
corporations, firm, or other entity may serve in more than one fiduciary
capacity with respect to the Plan.
7.14    Administrator. For all purposes of ERISA, the Administrator of the Plan
shall be the Committee. The Administrator of the Plan shall have final
responsibility for compliance with all reporting and disclosure requirements
imposed with respect to the Plan under any federal or state law, or any
regulations promulgated thereunder.
7.15    Standard of Judicial Review of Committee Actions. The Committee has full
and absolute discretion in the exercise of each and every aspect of its
authority under the Plan, including without limitation, the authority to
determine any person’s right to benefits under the Plan, the correct amount and
form of any such benefits, the authority to decide any appeal, the authority to
review and correct the actions of any prior administrative committee, and all of
the rights, powers, and authorities specified in Article 6 and Section 7.2.
Notwithstanding any provision of law or any explicit or implicit provision of
the Plan, any action taken, or ruling or decision made, by the Committee in the
exercise of any of its powers and authorities under the Plan shall be final and
conclusive as to all persons other than the Sponsor, including without
limitation all Members and Beneficiaries, regardless of whether the Committee or
one or more members thereof may have an actual or potential conflict of interest
with respect to the subject matter of such action, ruling, or decision. No such
final action, ruling, or decision of the Committee shall be subject to de novo
review in any judicial proceeding; and no such final action, ruling, or decision
of the Committee may be set aside unless it is held to have been arbitrary and
capricious by a final judgment of a court having jurisdiction with respect to
the issue.
ARTICLE 8
ADOPTION OF PLAN BY OTHER EMPLOYERS
8.1    Adoption Procedure. Any business organization may, with the approval of
the Sponsor, adopt the Plan by:

19

--------------------------------------------------------------------------------



(xiii)
executing an authorized adoption instrument agreeing to be bound as an Employer
by all the terms, conditions, and limitations of the Plan except those, if any,
specifically described in the adoption instrument; and

(xiv)
providing all information required by the Committee.

An adoption may be retroactive to the beginning of a Plan Year if these
conditions are complied with on or before the last day of that Plan Year.
8.2    No Joint Venture Implied. The document which evidences the adoption of
the Plan by an Employer shall become a part of the Plan. However, neither the
adoption of the Plan by an Employer nor any act performed by it in relation to
the Plan shall ever create a joint venture or partnership relation between it
and any other Employer.
ARTICLE 9
AMENDMENT AND TERMINATION
9.1    Sponsor’s Right to Amend. Subject to the limitations prescribed by
Section 9.2, the Sponsor may at any time and from time to time modify or amend
the Plan in whole or in part. In addition, the Sponsor may at any time combine,
transfer the sponsorship of or make any alternative arrangements as it may deem
necessary or desirable with regard to the Plan. Further, the President may at
any time and from time to time modify or amend the Plan in any manner that is
not expected to substantially increase the number of Members, materially
increase the administrative costs of the Plan, or have a material financial
effect on any Employer. Any amendment shall be made by an instrument in writing,
executed by the appropriate officer, setting forth the nature of the amendment
and its effective date.
9.2    Limitations on Right to Amend. No amendment shall decrease the Account
balance of a Member or adversely affect any Member or Beneficiary with respect
to his or her right to receive any amount that was vested prior to such
amendment. The elimination of one or more forms of benefit payment, whether with
respect to benefits attributable to service before the amendment or service
after the amendment, shall not be prohibited under this Section.
9.3    Retroactive Amendments to Meet Labor or Tax Requirements. It is the
intention of the Sponsor that distributions under the Plan be deductible under
the applicable provisions of the Code and that the Plan meet all requirements of
ERISA. The Sponsor shall make such amendments to the Plan as may be necessary to
carry out this intention. All such amendments may be made retroactively as
limited by the applicable federal law.
9.4    Sponsor’s Right to Terminate. The Sponsor may terminate the Plan by
appropriate action evidenced in writing and delivered to the other Employers.
The Plan shall terminate as to an Employer upon the happening of any of the
following events:
(i)
Delivery to the Sponsor of a notice of termination executed by the Employer,
based on the action described in the preceding sentence and specifying the date
as of which the Plan shall terminate;


20

--------------------------------------------------------------------------------



(ii)
Adjudication of the Employer as a bankrupt, general assignment by the Employer,
based on the action described in the preceding sentence, to or for the benefit
of creditors, or cessation of business of the Employer; and

(iii)
Termination of the business of the Employer or the transfer by the Employer of
all or substantially all of its assets and business without provision for
continuing the Plan, except that, in any such event, the Plan may be continued
by any successor to the Employer or any transferee of all or substantially all
of its assets and business, and in the event election is made to continue the
Plan, such successor or transferee shall automatically become substituted for
the Employer hereunder upon receipt by the Sponsor of written notice of such
election and delivery of the Sponsor’s written consent to the successor or
transferee.

ARTICLE 10
MISCELLANEOUS
10.1    Establishment of Trust Fund not Required. No property is required to be
set aside nor is а trust fund of any kind required to be established to secure
the rights of any Member hereunder. All amounts credited to the Member’s Account
at any time shall be solely a charge upon the Member’s Employer and all Members
shall at all times rely solely upon the general credit of their respective
Employers for the payment of any benefit which becomes payable hereunder.
Notwithstanding the foregoing provisions of this Section, the Sponsor may, in
its discretion, contribute funds to a grantor trust for the purpose, as it deems
appropriate, of paying benefits under the Plan. Such trust may be irrevocable,
but assets of the trust shall be subject to the claims of creditors of the
Employer. To the extent any benefits provided under the Plan are actually paid
from the trust, the Employer shall have no further obligation with respect
thereto, but to the extent not so paid, such benefits shall remain the
obligation of and shall be paid by, the Employer. The Members shall have the
status of unsecured creditors insofar as their legal claim for benefits under
the Plan and the Members shall have no security interest in the grantor trust.
10.2    Plan Does Not Constitute an Employment Contract. The adoption and
maintenance of the Plan shall not be deemed to be a contract between any
Employer and any Member. Nothing contained herein shall be deemed to give any
Member the right to be retained in the employment of the Employer or to
interfere with the rights of the Employer to discharge any Member at any time,
nor shall it interfere with the Member’s right to terminate his or her
employment at any time.
10.3    Spendthrift Clause. Except as otherwise specifically provided, no
principal or income payable or to become payable under the Plan shall be subject
to anticipation or assignment by any Member or by any Beneficiary or be subject
to attachment by, or to the interference or control of, any creditor of a Member
or Beneficiary, or be taken or reached by any legal or equitable process in
satisfaction of any debt or liability of a Member or Beneficiary prior to its
actual receipt by such Member or Beneficiary. The interests of the Employer in
any assets, earnings and profits related to the Plan shall not be subject to
garnishment, attachment, levy, or execution of any kind for debts or defaults of
any person, natural or legal, having an interest in the Plan. Any attempted
conveyance, transfer, assignment, mortgage, pledge, or encumbrance of an
interest in the Plan by a Member or Beneficiary, prior to distribution as herein
provided, shall be absolutely and wholly void, regardless

21

--------------------------------------------------------------------------------



of when such conveyance, transfer, assignment, mortgage, pledge or encumbrance
is intended to take place or become effective. The Employer shall never under
any circumstances be required to recognize any conveyance, transfer, assignment,
mortgage, or pledge by a Member or Beneficiary hereunder, of any interest in the
Plan, and the Employer shall never be required to pay any money or thing of
value thereon or therefor to any creditor of a Member or Beneficiary, nor upon
any debt created by a Member or Beneficiary for any cause whatsoever. This
Section shall also apply to the creation, assignment, or recognition of a right
to any benefit payable with respect to a Member pursuant to a domestic relations
order, unless (i) such order is determined to be a Qualified Domestic Relations
Order, or (ii) such order was entered before January 1, 1985, and the Committee
determines that sufficient uncontroverted information is available to permit
such order to be treated in the same manner as a Qualified Domestic Relations
Order.
10.4    Form of Elections. Except as otherwise specifically provided in the
Plan, in order to be effective, any election by a Member or Beneficiary that is
required or permitted under the Plan shall be in writing on a form provided or
approved by the Committee, signed by the person entitled to make the election,
and filed with the Committee. Any permitted revocation of such an election shall
be irrevocable except to the extent specifically provided otherwise in the
applicable provision of the Plan.
10.5    Governing Laws; Parties to Legal Actions. The provisions of the Plan
shall be construed, administered and enforced according to the laws of the
United States and, to the extent not preempted, the state of Texas. The Employer
may at any time initiate any legal action or proceeding for the determination of
any questions, including questions of construction which may arise, or for
instruction, and the only necessary parties to such action or proceeding shall
be the Employer, except that any other person or persons may be included as
parties defendant at the election of the Employer.
10.6    Plan Document Controlling. In the event that there is a discrepancy
between the terms of this document and the terms of any policy or contract
issued under the Plan, the provisions of this document shall control.
10.7    Severability of Clauses. Each provision of the Plan Document is
severable and if any provision is found to be unenforceable for any reason, it
shall not affect the validity of any other provision.
10.8    Cross References. All Section references are to Sections of this
document, unless otherwise specified.
10.9    Securities Law Considerations.
THE PLAN AND PARTICIPATIONS THEREUNDER HAVE NOT BEEN REGISTERED WITH OR APPROVED
BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
REGULATORY AUTHORITY OF ANY STATE, NOR HAS SUCH COMMISSION OR THE REGULATORY
AUTHORITY OF ANY STATE PASSED UPON THE ACCURACY OR ADEQUACY OF THE PLAN
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

22

--------------------------------------------------------------------------------



THE PLAN AND PARTICIPATIONS THEREUNDER ARE BEING OFFERED IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION PROVIDED BY REGULATION D UNDER THE SECURITIES ACT.
NO PUBLIC OR OTHER MARKET WILL DEVELOP FOR THE PLAN OR PARTICIPATION THEREUNDER.
THE PLAN AND PARTICIPATIONS THEREUNDER ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD UNLESS
REGISTERED UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER.
PARTICIPATIONS IN THE PLAN WILL BE ILLIQUID. AS A RESULT, PROSPECTIVE
PARTICIPANTS SHOULD INVEST IN THE PLAN ONLY IF THEY CAN BEAR FOR AN INDEFINITE
PERIOD OF TIME THE ECONOMIC RISKS ASSOCIATED WITH AN ILLIQUID INVESTMENT.
IN MAKING AN INVESTMENT DECISION, PROSPECTIVE PLAN PARTICIPANTS MUST RELY ON
THEIR OWN EXAMINATION OF THE PLAN AND THE TERMS THEREOF, INCLUDING THE MERITS
AND RISKS INVOLVED. PARTICIPATION IN THE PLAN HAS NOT BEEN RECOMMENDED BY ANY
FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY.
PROSPECTIVE PARTICIPANTS ARE NOT TO CONSTRUE THE CONTENTS OF THE PLAN DOCUMENT
AS INVESTMENT, TAX OR LEGAL ADVICE. THE PLAN DOCUMENT, AS WELL AS THE NATURE OF
THE INVESTMENT, SHOULD BE REVIEWED BY EACH PROSPECTIVE PARTICIPANT’S INVESTMENT
AND TAX ADVISER, ACCOUNTANT AND LEGAL COUNSEL. EACH PARTICIPANT WILL BE REQUIRED
TO REPRESENT IN SUCH PARTICIPANT’S LETTER OF PARTICIPATION THAT SUCH PARTICIPANT
UNDERSTANDS THE RISKS ASSOCIATED WITH AN INVESTMENT IN THE PLAN, IS CAPABLE OF
BEARING SUCH RISKS AND HAS NOT RELIED UPON THE PLAN’S SPONSOR FOR INVESTMENT,
TAX, ACCOUNTING OR LEGAL ADVICE, AND THAT THE PARTICIPANT HAS RELIED ONLY ON
SUCH PARTICIPANT’S OWN ADVISERS FOR SUCH ADVICE.
THIS PLAN DOCUMENT HAS BEEN PREPARED SOLELY FOR THE BENEFIT OF PROSPECTIVE
PARTICIPANTS IN THE PLAN AND CONSTITUTES AN OFFER ONLY TO THE PROSPECTIVE
PARTICIPANT TO WHOM IT WAS DELIVERED BY THE SPONSOR. EACH PROSPECTIVE PLAN
PARTICIPANT, BY ACCEPTING DELIVERY OF THIS PLAN DOCUMENT, AGREES TO RETURN IT
AND ALL OTHER RELATED DOCUMENTS TO THE SPONSOR AT ITS REQUEST IF THE PROSPECTIVE
PARTICIPANT DECIDES NOT TO INVEST IN THE PLAN, IF THE PROSPECTIVE PARTICIPANT’S
SUBSCRIPTION IS NOT ACCEPTED OR IF THE PLAN IS TERMINATED.
THIS PLAN DOCUMENT SHALL NOT BE CONSIDERED AN OFFER BY THE PLAN, THE PLAN
SPONSOR OR ANY OTHER PERSON IN ANY JURISDICTION IN WHICH SUCH AN OFFER IS
UNLAWFUL OR PROHIBITED.

23

--------------------------------------------------------------------------------



10.10    Taxation. It is the intention of the Sponsor that the benefits payable
hereunder shall not be deductible by the Employers or taxable for federal income
tax purposes to Members or Beneficiaries until such benefits are paid by the
Employers, or the Trust, as the case may be, to such Members or Beneficiaries.
The provisions of the Plan shall be construed and interpreted and the Plan shall
be operated in a manner consistent with the requirements of Code Section 409A
and the accompanying treasury regulations and guidance issued by the Internal
Revenue Service. Specifically, no provision of the Plan that would provide for a
distribution that is subject to the additional tax under Code Section 409A shall
be permitted and any provision of the Plan which would result in a failure to
meet the requirements of Code Section 409A shall be deemed null and void.
IN WITNESS WHEREOF, Atwood Oceanics, Inc. has executed the Plan this 27th day of
December, 2012, to be effective as of January 1, 2013, except as otherwise
specified or as otherwise required to comply with applicable provisions of the
Code, any statute amending the Code, or any other applicable statute,
regulation, or ruling.
                        
 
ATWOOD OCEANICS, INC.
 
 
 
 
/s/ Robert J. Saltiel
 
 
 
 
By:
Robert J. Saltiel
 
 
President and Chief Executive Officer




24